Judgment, Supreme Court, New York County (Stanley Sklar, J.), entered October 21, 1997, which upon a jury verdict, reduced pursuant to plaintiffs stipulation, awarded plaintiff damages structured pursuant to CPLR 5031, unanimously affirmed, with costs.
The jury verdict, finding that plaintiffs injuries were proximately caused by a piece of plastic cannula left in plaintiffs knee joint after arthroscopic surgery, was supported by legally sufficient evidence, viewing the evidence in the light most favorable to plaintiff (see, Alexander v Eldred, 63 NY2d 460, 464). Our review of the record reveals that the verdict was not against the weight of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 499). Defendant’s claim that the trial court abused its discretion in allowing the jury to suspend deliberations over the Christmas holidays is unpreserved and, in any event, without merit. The trial court’s conditional reduction of plaintiffs aggregate pain and suffering damage award from $1,000,000 to $600,000 was appropriate on this record. Concur — Sullivan, J. P., Milonas, Nardelli and Tom, JJ.